Application is for writ of prohibition.
The application shows that Burns is under indictment in Harrison County for the offense of robbery by the use of firearms. On habeas corpus hearing he was granted bail in the sum of $10,000.00 on the 11th day of May, 1934. He excepted to the amount of bail, claiming it was excessive, and gave notice of appeal to this court. The application was sworn to on the 15th day of May, and filed here on the 16th day of May. It is further averred in the application that the trial court has set the case down for trial on the 17th day of May, and this court is asked to issue a writ of prohibition preventing the trial court from trying the case until the question of bail has been here determined on appellant's appeal from the action of the trial court in fixing bail at $10,000.00 *Page 325 
The jurisdiction of this court is fixed by section 5, art. 5, of the State Constitution, and the Act of the 40th Legislature, Reg. Sess., p. 54. Thereunder it would seem doubtful if this court under any circumstances has authority to issue such a writ as is here prayed for. It is unnecessary to go into a discussion of that question at this time, for even did such authority exist there is no sufficient showing made that appellant is entitled to the writ requested. No facts are presented indicating that the amount of bail allowed by the court was excessive under the facts before the court upon the hearing at which bail was fixed, nor that appellant has made any effort to furnish bail in the amount demanded.
Without any purpose to commit this court on the question of authority to issue the writ in a proper case, the writ here requested is denied.
Writ denied.